DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
A preliminary amendment was filed on 9/9/2020.
Claims 2-21 are pending.
Claims 2-21 are new.
Claims 2, 9, and 17 are independent.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 11/934,578, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding claim 4, the claim recites “where the validated personal information comprises a purchase history of the individual and shopping preferences of the individual, and where the digital certificate is encrypted.”  However, the specification of the prior-filed application, while providing support for transmitting validated credential information including a score (see prior-filed application Specification, para. 0024, e.g. credit score) which may represent purchase history and shopping preferences, does not provide support for transmitting actual purchase history and shopping preferences.
Regarding claim 10, the claim recites “where the personal data comprises information corresponding to the individual's residence, occupation, purchase history, shopping preferences, credit history, net worth, income tax information, or a combination thereof”.  However, the specification of the prior-filed application, while providing support for transmitting validated credential information including a score (see prior-filed application Specification, para. 0024, e.g. credit score) which may represent individual's residence, occupation, purchase history, shopping preferences, credit history, net worth, or income tax information, does not provide support for transmitting actual individual's residence, occupation, purchase history, shopping preferences, credit history, net worth, or income tax information.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 4, the claim recites “where the validated personal information comprises a purchase history of the individual and shopping preferences of the individual, and where the digital certificate is encrypted.”  However, the specification of the prior-filed application, while providing support for transmitting validated credential information including a score (see Specification, para. 0025, e.g. credit score) which may represent purchase history and shopping preferences, does not provide support for transmitting actual purchase history and shopping preferences.

Regarding claim 10, the claim recites “where the personal data comprises information corresponding to the individual's residence, occupation, purchase history, shopping preferences, credit history, net worth, income tax information, or a combination thereof”.  However, the specification of the prior-filed application, while providing support for transmitting validated credential information including a score (see Specification, para. 0025, e.g. credit score) which may represent individual's residence, occupation, purchase history, shopping preferences, credit history, net worth, or income tax information, does not provide support for transmitting actual individual's residence, occupation, purchase history, shopping preferences, credit history, net worth, or income tax information.




	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 2-21 are directed to a method or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 2 as the claim that represents the claimed invention for analysis and is similar to independent product claim 9 and independent method claim 17.  Claim 2 recites the limitations of:
2. (New) A method to facilitate transfer of personal data of an individual to another party, the method comprising:
initiating, by one or more processors, a request for anonymized identifier data;
receiving, by the one or more processors, the anonymized identifier data from a first device, where the anonymized identifier data includes a unique identifier corresponding to the individual and configured to maintain an anonymity of the individual; and
receiving, by the one or more processors and based on transmission of the personal data to a second device, digital media based on the personal data.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The claim limitations delineated in bold above recites facilitating transfer of personal data of an individual to another party, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Note that the specification describes the data as relating to financial data, such as a score comprising information that indicates the consumer’s immediate ability to pay for products within a particular price-point range (see para. 0025). Accordingly, the claim recites an abstract idea.  The “one or more processor”, “first device”, and “second device” in Claim 2 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 9 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
Claim 2: “one or more processor”, “first device”, and “second device”
Claim 9: “A device”, “one processor, “a memory”, “first device”, “second device”
Claim 17: “one or more processors”, “user device”
The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 2, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0016-0017] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 2, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims 2, 9, and 17  and thus correspond to “Certain Methods of Organizing Human Activity” and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 2-21 are not patent-eligible.
	
	
	
	
	
	
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Steele (US 2008/0033869 A1).

Regarding claim 2, Steele discloses a method to facilitate transfer of personal data of an individual to another party, the method comprising:
initiating, by one or more processors, a request for anonymized identifier data (see para. 0118-0120, wherein supplier requests consumer password, login, and Unique Identification Number (UIN));
receiving, by the one or more processors, the anonymized identifier data from a first device, where the anonymized identifier data includes a unique identifier corresponding to the individual and configured to maintain an anonymity of the individual (see para. 0118-0120; see also para 0091, 0094 describing the Unique Identification Number); and
receiving, by the one or more processors and based on transmission of the personal data to a second device, digital media based on the personal data (see para. 0120, 0123, wherein supplier receives the anonymized personal information record from the Anonymous Transaction Service (ATS)).

Regarding claim 3, Steele discloses the method of claim 2, where the anonymized identifier data comprises a digital certificate, and where the digital certificate includes validated personal information corresponding to the individual (see para. 0091, 0094, 0118-0120).

Regarding claim 4, Steele discloses the method of claim 3, where the validated personal information comprises a purchase history of the individual and shopping preferences of the individual (see para. 0099, 0168), and where the digital certificate is encrypted (see para. 0118-0120,).

Regarding claim 5, Steele discloses the method of claim 2, where second device comprises a computer system associated with a merchant store (see para. 0141), and where the anonymized identifier data is encrypted when received from the first device (see para. 0094, 0118-0120).

Regarding claim 6, Steele discloses the method of claim 5, where the digital media indicates at least one of discounts associated with one or more products and customized offers for merchandise (see para. 0098-0099).

Regarding claim 7, Steele discloses where the initiating the request for the anonymized identifier data comprises accessing a website hosted by the first device (see para. 0035, 0037, 0085).

Regarding claim 8, Steele discloses the method of claim 2, further comprising: receiving a prompt, from the second device associated with a merchant store, to connect a portable storage medium to the second device, where the portable storage medium is configured to submit the anonymized identifier data to the second device in exchange for the digital media; and transferring, from the portable storage medium to the second device, the anonymized identifier data, where the anonymized identifier data corresponds to a digital certificate, where the digital certificate includes validated personal data of the individual, and where the second device is configured to use the validated personal data to determine a purchasing capacity corresponding to the individual (see para. 0161, wherein consumers may provide a smart card storing the Unique Identification Number (UIN)).

Regarding claim 9, Steele discloses a device to facilitate transfer of personal data of an individual to another party, the device comprising:
at least one processor (see para. 0126); and
a memory coupled to the at least one processor, where the at least one processor is configured to (see para. 0126):
initiate acquisition of anonymized identifier data (see para. 0118-0120, wherein supplier requests consumer password, login, and Unique Identification Number (UIN));
receive the anonymized identifier data from a first device, where the anonymized identifier data includes a unique identifier corresponding to the individual and configured to maintain an anonymity of the individual (see para. 0118-0120; see also para 0091, 0094 describing the Unique Identification Number); and
receive, based on transmission of the personal data to a second device, digital media based on the personal data (see para. 0120, 0123, wherein supplier receives the anonymized personal information record from the Anonymous Transaction Service (ATS)).

Regarding claim 10, Steele discloses the device of claim 9, where the personal data comprises information corresponding to the individual's residence, occupation, purchase history, shopping preferences, credit history, net worth, income tax information, or a combination thereof (see para. 0091, 0094, 0118-0120).

Regarding claim 11, Steele discloses the device of claim 9, where the at least one processor is configured to initiate the acquisition of the anonymized identifier data by accessing a website hosted by the first device (see para. 0118-0120).

Regarding claim 12, Steele discloses the device of claim 9, where the anonymized identifier data corresponds to a digital certificate (see para. 0118-0120), and where the unique identifier corresponds to a partial credit card number (see para. 0090, wherein “corresponds to a partial credit card number” may be reasonably interpreted to cover a corresponding to a credit score or credit report which corresponds to a partial credit card number).

Regarding claim 13, Steele discloses the device of claim 12, where the digital certificate includes data indicative of a purchasing capacity of the individual (see para. 0090, 0118-0120).

Regarding claim 14, Steele discloses the device of claim 9, where the at least one processor is further configured to transfer, from a portable storage medium to the second device, the anonymized identifier data, and where the anonymized identifier data corresponds to a digital certificate (see para. 0161, wherein consumers may be provide a smart card storing the Unique Identification Number (UIN)).

Regarding claim 15, Steele discloses the device of claim 14, where the at least one processor is further configured to receive, from the second device, a prompt to connect a portable storage medium to the second device, where the portable storage medium is configured to submit the anonymized identifier data to the second device in exchange for the digital media, where the second device comprises a computing device associated with a merchant store, and where the digital media corresponds to a personalized communication from the merchant store (see 0098-0099, para. 0161, wherein consumers may be provide a smart card storing the Unique Identification Number (UIN)).

Regarding claim 16, Steele discloses the device of claim 15 where the digital certificate includes validated personal data of the individual, and where the second device is configured to use the validated personal data to determine an analytic score or credit worthiness corresponding to the individual (see para. 0098-0099, 0118-0120, 0161).

Regarding claim 17, Steele discloses a method to facilitate transfer of personal data of an individual to another party, the method comprising: 
receiving, by one or more processors from a user device associated with the individual, a request to acquire anonymized identifier data (see para. 0085-0086, 0089-0090); an
initiating transmission, by the one or more processors, of the anonymized identifier data to the user device, where the anonymized identifier data includes a unique identifier corresponding to the individual and configured to maintain an anonymity of the individual, and where transmission, to the user device, of digital media is enabled based on receipt of the personal data of the individual by the one or more processors (see para. 0094, 0161).

Regarding claim 18, Steele discloses the method of claim 17, the method further comprising receiving, by the one or more processors, the personal data of the individual, where the anonymized identifier data corresponds to a digital certificate, and where the digital certificate includes validated personal data of the individual (see para. 0085-0090).

Regarding claim 19, Steele discloses the method of claim 18, where the receiving the personal data of the individual comprises receiving the personal data of the individual from a plurality of second devices (see para. 0085-0090).

Regarding claim 20, Steele discloses the method of claim 17, where the digital media comprises personalized offers presented to the user device by a merchant device, and where the transmission, to the user device, of the digital media is enabled based on transfer of validated personal data included in the anonymized identifier data to the merchant device (see para. 0098-0099, 0118-0120, 0161).

Regarding claim 21, Steele discloses the method of claim 20, where the personalized offers correspond to price discounts associated with one or more products, customer loyalty program membership, or a combination thereof (see para. 0098-0099, 0118-0120, 0161).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US 2009/0024462 A1)
Pearson (US 2003/0037233 A1)
Aaltonen (US 2008/0319836 A1)
Brody (US 2007/0299771 A1)
Dahan (US 2001/0047343 A1)
Sudia (US 2005/0114666 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698